DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-11 are objected to because of the following informalities:
The recitation of “20 vessel” (claim 10, line 2) is believed to be --vessel--.
The recitation of “electric 25 power” (claim 11, line 3) is believed to be --electric power--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “circulating freezing air” (claim 2, line 3) is unclear. The recitation renders the claim indefinite, because it is unclear if the freezing air from the recitation above, is the same cold air circulated in the cold storage insulation storage as previously disclosed in claim 1. For examination purposes, the recitation has been considered as --circulating cold air--.
The recitation of “a secondary battery” (claim 6, line 2; claim 7, line 2; claim 8, line 2; claim 9, line 3; claim 10, line 3; claim 11, line 3) is unclear. The recitation renders the claim indefinite because a first battery has not been previously disclosed. Therefore, for examination purposes the recitation has been considered as --a battery--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP H05215455 A, as provided by Applicant) in view of Stachow (US 2014/0016665).
Regarding claim 1, Takano discloses a cold insulation container comprising:
a cold insulation storage including a coolant vessel (7);
a circulating air fan (13) that causes cold air from the coolant vessel (7) to circulate in the cold insulation storage (refer to Fig. 1); 
a thermoelectric generating module (16) attached to an outer surface of the coolant vessel (wherein portion 14a of the thermoelectric generating module is in contact and attached to an outer surface of the coolant vessel 7); and
a temperature controller (refer to the last sentence of par. 15 wherein a control device of the container is described) that adjusts a temperature in the cold insulation storage, wherein
the thermoelectric generating module (16) generates electric power from a temperature difference between the outer surface of the coolant vessel and air (refer to par. 14, wherein an electric power is generated by the thermoelectric module 16 from a temperature difference between the outer surface (-25°C) and air temperature (30°C) outside the refrigerator) and having a temperature controlled by the temperature controller (control device), and the temperature controller and the circulating air fan are driven by thermoelectric power generated by the thermoelectric generating module (refer to the end of par. 14 and par. 15, wherein power generated by the thermoelectric generating module 16 is used for the operation of the control device and the circulating air fan). 
While Takano discloses the thermoelectric generating module generating electric power from the temperature difference between the outer surface of the coolant vessel and air, Takano fails to explicitly disclose wherein the air is the circulating cold air circulating in the cold insulation storage.
However, Stachow teaches that it is known in the art, to provide a thermoelectric generating module (108) that generates an electric power from a temperature difference (∆T) between a detected machine surface temperature (detected by sensor 210) and air surrounding the machine (detected by sensor 212) (refer to par. 25, lines 1-4, and par. 26, lines 1-4 and 8-11).
One having ordinary skill in the art of refrigeration would recognize that by providing the temperature difference to be between the outer surface of the coolant vessel and the circulating cold air surrounding said vessel, it will provide more accurate control of the thermoelectric generating module, and therefore, providing more accurate control of the temperature within the cold insulation storage.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Takano such that the air is the circulating cold air circulating in the cold insulation storage, in order to provide more accurate control of the temperature within the cold insulation storage in view of the teachings by Stachow along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 3, Takano as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Takano as modified discloses wherein the thermoelectric generating module (refer to portion 14A) is attached to a bottom surface of the coolant vessel (7, refer to Fig. 1).

Regarding claims 6 and 8, Takano as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 3 respectively. Further, Takano as modified discloses a battery (BAT, Fig. 4) that is charged (and capable of being charged) with surplus thermoelectric power of the thermoelectric generating module (refer to Fig. 4, and par. 16, wherein a battery BAT is connected to be charged by thermoelectromotive force of the thermoelectric generating module 16).

Claim(s) 2, 4, 7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP H05215455 A, as provided by Applicant), Stachow (US 2014/0016665), and further in view of Gray (WO 2015/055836, as provided by Applicant).
Regarding claim 2, Takano as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Takano as modified discloses the thermoelectric generating module, but fails to explicitly disclose a radiational cooling fin attached to a surface of the thermoelectric generating module toward circulating cold air.
However, Gray further teaches a portable temperature-controlled container, comprising a radiational cooling fin (21) attached to a surface of a thermoelectric generating module (23) toward circulating cold air (refer to Fig. 2).
One having ordinary skill in the art of refrigeration would recognize that radiational cooling fins increase a rate a heat transfer.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Takano by providing a radiational cooling fin attached to a surface of the thermoelectric generating module toward circulating cold air, in order to increase a rate of heat transfer in view of the teachings by Gray along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 4, Takano as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Takano as modified discloses wherein the thermoelectric generating module (refer to portion 14A) is attached to a bottom surface of the coolant vessel (7, refer to Fig. 1).

Regarding claim 7, Takano as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Takano as modified discloses a battery (BAT, Fig. 4) that is charged (and capable of being charged) with surplus thermoelectric power of the thermoelectric generating module (refer to Fig. 4, and par. 16, wherein a battery BAT is connected to be charged by thermoelectromotive force of the thermoelectric generating module 16).

Regarding claims 9, 10 and 11, Takano as modified meets the claim limitations as disclosed above in the rejection of claims 6, 7 and 8 respectively. Further, Takano as modified discloses the coolant vessel being cooled by the thermoelectric generating module, but fails to explicitly disclose wherein the coolant vessel is cooled by setting the thermoelectric generating module in a Peltier mode by electric power from the battery while the circulating air fan is stopped.
However, Gray further teaches a portable temperature-controlled container, wherein the container is disconnected from the main supply and is powered by a rechargeable battery in transit; a controller regulates a temperature of the container by operating one or both of Peltier devices (refer to page 14, lines 11-12 and 16-17).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Takano such that the coolant vessel is cooled by setting the thermoelectric generating module in a Peltier mode by electric power from the battery while the circulating air fan is stopped, in order to store the products at a lower temperature for an extended time period in view of the teachings by Gray along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claims 12, 13 and 14, Takano as modified meets the claim limitations as disclosed above in the rejection of claims 9, 10 and 11 respectively. Further, Takano as modified discloses wherein a part of the thermoelectric generating module is set in the Peltier mode (refer to page 14, lines 11-12 and 16-17 as taught by Gray).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP H05215455 A, as provided by Applicant), Stachow (US 2014/0016665), and further in view of Perez (US 2018/0266895).
Regarding claim 5, Takano as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Takano as modified discloses wherein the coolant vessel houses an agent, but fails to explicitly disclose wherein said agent is dry ice.
However, Perez teaches that it is known in the art of refrigeration, to provide dry ice (refer to dry ice within compartment 302, Fig. 3B) as a cooling agent, in order to maintain a reduced temperature due to the sublimation of the dry ice (refer to par. 23, lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Takano such that the agent is dry ice in view of the teachings by Perez, in order to maintain a reduced temperature due to the sublimation of the dry ice.

Response to Arguments
Applicant’s arguments, see pp.4-12, filed on 07/14/2022, with respect to claims 1-14 have been fully considered and are persuasive. The rejection of claims 1-14 has been withdrawn. This Office Action is being made Non-Final in order to afford the Applicant the opportunity to respond to the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763